          21-03009-hcm
El Paso County - County CourtDoc#1-63
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    60 Pg 14:05
                                                                                             2/10/2021   of PM
                                                           6                                  Norma Favela Barceleau
                                                                                                              District Clerk
                                                                                                           El Paso County
                                                                                                           2020DCV0914
                                  IN THE COUNTY COURT AT LAW NUMBER SIX
                                           EL PASO COUNTY, TEXAS

            WESTAR INVESTORS GROUP, LLC,                        )
            SUHAIL BAWA, and SALEEM MAKANI,                     )
                                                                )
                    Plaintiffs                                  )
                                                                )
            v.                                                  )      No. 2020DCV0914
                                                                )
                                                                )
            THE GATEWAY VENTURES, LLC,                          )
            PDG PRESTIGE, INC., MICHAEL DIXSON,                 )
            SURESH KUMAR, and BANKIM BHATT,                     )
                                                                )
                    Defendants.

                                     MOTION TO WITHDRAW AS COUNSEL

            TO THE HONORABLE JUDGE OF SAID COURT:

                    Pursuant to Texas Rule of Civil Procedure 10, CHANTEL CREWS of the law firm of

            AINSA HUTSON HESTER & CREWS LLP (“Counsel”), attorney of record for THE

            GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., and MICHAEL DIXSON (“Mr.

            Dixson”) (collectively, “The Gateway Defendants”) files this Unopposed Motion to Withdraw as

            Counsel for Defendants. 1 Good cause exists for the withdrawal of Counsel at this time due to the

            following:

                                                  I. BACKGROUND

                    1.      This case was filed on March 10, 2020, and The Gateway Defendants filed an

            Answer on May 4, 2020. The Gateway Defendants had previously engaged the undersigned

            Counsel and her firm to represent them in related litigation to this case and involving the same

            property at issue in this case. The Gateway Defendants engaged the undersigned Counsel and her


            1
             This motion is titled “Unopposed” due to the concurrence of opposing counsel as noted herein at
            paragraph 11.
21-03009-hcm Doc#1-63 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 60 Pg 2 of
                                        6



  firm in the case at bar based on the agreement that payment would be required for legal services

  provided on behalf of The Gateway Defendants, as well as Defendant Mr. Dixson and other

  business entities in other legal matters. Contrary to The Gateway Defendants’ agreement with the

  undersigned Counsel, however, The Gateway Defendants have failed to abide by the terms of the

  undersigned Counsel’s engagement agreement and have not paid the outstanding invoices in this

  matter and other legal matters. This has created a great financial hardship for the undersigned

  Counsel, and continued representation of The Gateway Defendants would create an even greater

  financial hardship for the undersigned Counsel.

         3.       Furthermore, the lines of communication between the undersigned Counsel and

  The Gateway Defendants have been irreparably strained to the point that continued representation

  would be untenable for the undersigned Counsel. Also, The Gateway Defendants have contacted

  opposing parties without the knowledge of the undersigned Counsel and without the knowledge

  and consent of opposing counsel.

                                          II. ARGUMENT:

         4.       An attorney may withdraw from representing a party upon written motion for good

  cause shown. TEX. R. CIV. P. 10. The Texas Disciplinary Rules of Professional Conduct provide

  considerations relevant to a good cause determination supporting a Rule 10 motion to withdraw,

  such as the following:

              •   The client fails substantially to fulfill an obligation to the lawyer regarding the
                  lawyer’s services, including an obligation to pay the lawyer’s fee as agreed, and
                  has been given reasonable warning that the lawyer will withdraw unless the
                  obligation is fulfilled; or

              •   The representation will result in an unreasonable financial burden on the lawyer; or

              •   The representation has been rendered unreasonably difficult by the client; or

              •   Other good cause for withdrawal exists.

                                                    2
21-03009-hcm Doc#1-63 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 60 Pg 3 of
                                        6



  See TEX. DISCIPLINARY R. PROF. CONDUCT 1.15(b)(5)-(7).

  A.        Good Cause Exists for Withdrawal

            5.     Good cause exists for the undersigned Counsel to withdraw in this matter as the

  circumstances between the undersigned Counsel and The Gateway Defendants meet the provisions

  in the Texas Disciplinary Rules of Professional Conduct. First, Defendants have not paid the

  undersigned Counsel’s outstanding invoices in this matter. The undersigned Counsel has provided

  notice of intent to withdraw from this matter and all other matters where the undersigned Counsel

  has represented Defendant Mr. Dixson and his business entities on October 23, 2020, then again

  on December 9, 2020, and then again on January 21, 2021. The undersigned Counsel’s outstanding

  invoices still remain unpaid causing great financial hardship on the undersigned Counsel. There

  is no question Defendants have been on notice regarding the financial issues raised in this motion

  to withdraw for at least the past three months. Defendants have been fully aware of their payment

  obligations in this matter since the beginning of the undersigned Counsel’s involvement in this

  matter.

            6.     Furthermore, representation in this matter has been rendered unreasonably difficult

  by Defendants based on failure of communication and based on The Gateway Defendants’

  unilateral conduct of contacting Plaintiffs without the undersigned Counsel’s knowledge and

  without the consent from Plaintiffs’ counsel.

  B.        No Prejudice to Plaintiffs or Defendants

            7.     This case has not been set for trial. The parties have engaged in some written

  discovery. Defendant The Gateway Ventures, LLC filed Chapter 11 Bankruptcy proceedings on

  February 2, 2021. The undersigned Counsel is not involved in those proceedings. Counsel for

  Defendant Kumar filed a Suggestion of Bankruptcy on February 2, 2021, and the case is currently



                                                       3
21-03009-hcm Doc#1-63 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 60 Pg 4 of
                                        6



  stayed. Counsel has agreed, however, that this Motion to Withdraw is not subject to the automatic

  stay of proceedings.

  C.     Compliance with TEX. R. CIV. P. 10

         8.      A copy of this Motion has been sent to Mr. Dixson individually and on behalf of

  all Defendants via electronic mail at mike@pdgnm.com and via Certified and U.S. Mail at 5996

  Ojo de Agua, El Paso, Texas 79912 and at 780 N. Resler Drive, Suite B, El Paso, TX 79912, on

  January 28, 2021. A draft of this Motion was sent before this Motion was filed, and set forth in

  writing Defendants’ right to object or consent to this Motion (certified mailing receipts have been

  returned to the undersigned Counsel). As of filing this Motion, Defendants have not indicated or

  communicated whether they consent to or object to this Motion. The undersigned Counsel also

  provided all known remaining deadlines in this matter to Defendants. See Ex. 1, attached. The

  last known mailing address for Defendants The Gateway Ventures, LLC and PDG Prestige, Inc.

  is 780 N. Resler, Suite B, El Paso, TX 79912. Defendant Mr. Dixson’s last known mailing address

  is 5996 Ojo de Agua, El Paso, Texas 79912. The undersigned Counsel has also provided all

  known remaining deadlines in this matter to Defendants.

  D.     All Counsel Unopposed to Motion

         9.      The undersigned Counsel has consulted with counsel for Plaintiff, counsel for

  Defendant Kumar, and counsel for Defendant Bhatt regarding this Motion to Withdraw. All

  counsel indicated they do not oppose this Motion to Withdraw.

         WHEREFORE, PREMISES CONSIDERED, CHANTEL CREWS of the law firm AINSA

  HUTSON HESTER & CREWS LLP respectfully request the Court to permit her to withdraw as

  attorney of record for Defendants.




                                                  4
21-03009-hcm Doc#1-63 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 60 Pg 5 of
                                        6



                                               Respectfully submitted,
                                               AINSA HUTSON HESTER & CREWS, LLP
                                               5809 Acacia Circle
                                               El Paso, TX 79912
                                               (915) 845-5300
                                               (915) 845-7800 FAX

                                               By:     /s/ Chantel Crews
                                                       Chantel Crews
                                                       State Bar No. 24007050
                                                       ccrews@acaciapark.com
                                                       Attorneys for The Gateway Defendants


                                  CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the foregoing instrument was sent via the
  Court’s efiletexas.gov system and/or via email or mail this 10th day of February, 2021, to the
  following attorneys of record:

  Via Electronic Mail:
  Eric C. Wood
  eric@brownfoxlaw.com
  8111 Preston Road, Ste. 300
  Dallas, Texas 75225

  Via Electronic Mail:
  Harrel L. Davis, III
  Gordon Davis Johnson & Shane, P.C.
  4695 N. Mesa St.
  El Paso, Texas 79912

  Via Electronic Mail:
  Jeff T. Lucky
  Ray Pena McChristian, PC
  5822 Cromo Dr.
  El Paso, Texas 79912



                                                       ____/s/ Chantel Crews________
                                                       CHANTEL CREWS




                                                  5
21-03009-hcm Doc#1-63 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 60 Pg 6 of
                                        6                                Exhibit 1



  Westar Investors Group, LLC, Suhail Bawa, and Saleem Makani v. The Gateway Ventures,
  LLC, PDG Prestige, Inc., Michael Dixson, Suresh Kumar, and Bankim Bhatt, In the County
  Court at Law No. 6, El Paso County, Texas; Cause No. 2020DCV0914.
  As discussed previously, depositions of plaintiffs were noticed by Defendant Bhatt for February
  10-12, 2021 in Dallas (notices attached). Depositions will be in person, but there will likely be a
  Zoom option.
  Opposing counsels’ contact information:
  Eric C. Wood
  Brown Fox PLLC
  5550 Granite Parkway, Suite 175
  Plano, Texas 75204
  (214) 327-5000
  (214) 327-5001 Fax
  eric@brownfoxlaw.com
  Counsel for Plaintiffs

  Harrel L. Davis, III
  Gordan Davis Johnson & Shane, P.C.
  4695 N. Mesa St.
  El Paso, Texas 79912
  (915) 545-1133
  hdavis@eplawyers.com
  Counsel for Defendant Suresh Kumar

  Jeffrey T. Lucky
  Ray Peña McChristian, PC
  5822 Cromo Dr. #400
  El Paso, Texas 79912
  (915) 356-3500
  (915) 832-7333 Fax
  jlucky@raylaw.com

  Court contact information:
  County Court at Law No. 6
  El Paso County, Texas
  Hon. Sue Kurita
  500 E. San Antonio, Ste. 1106
  El Paso, Texas 79901
  (915) 543-3868
  (915) 543-3830 Fax
  dgutierrez@epcounty.com – Dolores Gutierrez, Court Coordinator
